IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-92-560-CR


ERIC DUANE SANDERS,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 

FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT

NO. 41,605, HONORABLE WILLIAM C. BLACK, JUDGE PRESIDING
 



PER CURIAM
	Appellant pleaded guilty and judicially confessed to the offense of robbery.  Tex.
Penal Code Ann. § 29.02 (West 1989).  In accord with a plea bargain agreement, the district court
assessed punishment at imprisonment for fifteen years.
	Appellant's court-appointed attorney filed a brief in which he concludes that the
appeal is frivolous and without merit.  The brief meets the requirements of Anders v. California,
386 U.S. 738 (1967), by advancing one contention which counsel says might arguably support the
appeal.  See also Penson v. Ohio, 488 U.S. 75 (1988); Gainous v. State, 436 S.W.2d 137 (Tex.
Crim. App. 1969); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Currie v. State,
516 S.W.2d 684 (Tex. Crim. App. 1974); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  A copy of counsel's brief was delivered to appellant, and appellant was advised of his
right to examine the appellate record and to file a pro se brief.  No pro se brief has been filed.
	In his point of error, appellant contends that the district court erred by refusing to
permit him to withdraw his guilty plea.  The record reflects that after appellant's plea was
accepted and the finding of guilt made, the cause was continued to a later date to permit the
preparation of a presentence report.  One month later, when the cause was called for assessment
of punishment, appellant made his request to withdraw his plea.  Under the circumstances
presented, the withdrawal of the guilty plea was within the discretion of the court.  DeVary v.
State, 615 S.W.2d 739 (Tex. Crim. App. 1981).  No abuse of that discretion is shown.  The point
of error is overruled.
	We have reviewed the record and counsel's brief and agree that the appeal is
frivolous and without merit.  The judgment of conviction is affirmed.


[Before Justices Powers, Kidd and B. A. Smith]
Affirmed
Filed:  March 17, 1993
[Do Not Publish]